Citation Nr: 0408118	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for an 
acne keloid formation at the base of the neck.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from January 1986 to May 
1991.

The case comes before the Board of Veterans' Appeals (Board) 
by means of a November 2001 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The case was previously before the Board in June 2003, when 
it was remanded to afford the veteran a new VA examination.  
The requested development having been completed, the case is 
again before the Board for appellate adjudication.


FINDING OF FACT

The veteran's acne keloid formation is manifested by a 
moderately disfiguring scar of the neck which is 1.5 cm at 
its widest part with an elevated surface; the acne keloid 
formation has not been manifested by more than two 
characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria in effect prior to August 30, 2002, for an 
evaluation in excess of 10 percent for an acne keloid 
formation have not been met.  38 U.S.C.A. § 1155, 5100-5103A, 
5107 (West 2003); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7800 (as in effect prior to August 30, 2002).

2.  The criteria in effect as of August 30, 2002, for a 
rating of 30 percent for an acne keloid formation have been 
satisfied.  38 U.S.C.A. § 1155, 5100-5103A, 5107 (West 2003); 
38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7800 
(effective as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the veteran was 
notified of the evidence and information necessary to 
substantiate his claim in a letter dated in July 2003, the 
rating decision of November 2001, the statement of the case 
dated in February 2002, the supplemental statement of the 
case dated in September 2003, and the Board remand dated in 
June 2003.  These documents included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has recently held that VA must provide notice 
of what is needed to support a claim prior to an initial 
unfavorable RO decision.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board further acknowledges that the July 
2003 letter was sent to the veteran after the RO's November 
2001 decision that is the basis for this appeal.  As noted in 
Pelegrini, the plain language of 38 U.S.C.A. § 5103(a) 
requires that this notice be provided relatively soon after 
VA receives a complete or substantially complete application 
for benefits; thus, the Court held that under section 
5103(a), a service-connection claimant must be given notice 
before an initial unfavorable RO decision on the claim.  In 
this case, however, as the case has already proceeded far 
downstream from the application for benefits, providing the 
section 5103(a) notice then - as the Court noted in Pelegrini 
- would largely nullify the purpose of the notice.  As there 
could be no useful purpose for providing a section 5103(a) 
notice under the circumstances of this case -- that is, at a 
time so far removed from the application for benefits -- the 
Board concludes that any defect in the section 5103(a) notice 
in this instance is harmless error.  Indeed, the Court seems 
to state in Pelegrini that providing such notice late in the 
appellate process would, in fact, prejudice the claimant 
rather than assist him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO has obtained the veteran's service medical records, VA 
medical records, and private medical records.  The veteran 
has also been afforded VA scar examinations in September 2001 
and July 2003 to determine the nature and severity of his 
service-connected neck scar.  As such, VA's duties under the 
VCAA have been satisfied, and the case is ready for 
adjudication.

Legal Criteria.  Disability ratings are assigned in 
accordance with the VA's Schedule for Rating Disabilities, 
and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155.  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. § 
4.21.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a zero-percent 
evaluation is assigned when the required residuals are not 
shown.  38 C.F.R. § 4.31.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule changed the criteria 
for rating scars under Diagnostic Codes (DCs) 7800-7805 
(codified at 38 C.F.R. § 4.118, DCs 7800-7805).  The new 
rating criteria changed the basis for evaluating disfiguring 
scars, and include eight specific characteristics of 
disfigurement to be considered in evaluating disfigurement of 
the head, neck, and face.  Id.

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
and 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
See also Dudnick v. Brown, 10 Vet. App. 79 (1997) (with 
respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations).  See also 38 U.S.C.A. § 7104(c); 38 
C.F.R. § 14.507 (precedent opinions of VA General Counsel are 
binding on Board).

In a March 2003 letter, the Board advised the veteran of the 
new regulations and their affect on his claim, and provided 
him with a copy of the new rating criteria.

Under the old regulations, effective prior to August 30, 
2002, scars of the head, face, or neck that constituted 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement were 
assigned a disability evaluation of 50 percent.  38 C.F.R. § 
4.118, DC 7800 (2002) (effective prior to August 30, 2002).  
Scarring that was severe, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles was 
evaluated as 30 percent disabling.  Id.  Moderate 
disfigurement was assigned an evaluation of 10 percent, and 
slight disfigurement was noncompensable.  Id.

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Under the current regulations, effective on and after August 
30, 2002, disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement is assigned an evaluation of 
80 percent.  38 C.F.R. § 4.118, DC 7800 (2003) (effective 
Aug. 30, 2002).  Disfigurement with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 
with four or five characteristics of disfigurement is 
assigned an evaluation of 50 percent.  Id.  A 30 percent 
evaluation is assigned for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.  
Id.  A 10 percent evaluation is assigned for only one 
characteristic of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of 
evaluation under the new version of DC 7800 (effective August 
30, 2002), are: (1) scar five or more inches (13 or more 
centimeters) in length; (2) scar at least one-quarter inch 
(0.6 cm.) in width; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo-or hyper-pigmented in an area exceeding 
six square (sq.) inches (39 sq. cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Factual Background.  At the time of the veteran's January 
1986 enlistment examination, the veteran's skin, head, face, 
neck and scalp were described as "normal."  A March 1986 
service medical record reflects that the veteran was 
diagnosed with pseudofolliculitis barbae, mild.  Another 
service medical record, dated in February 1991, shows that 
the veteran was treated for a keloid formation at the 
posterior neck.  Diagnosis was of acne keloidalis nuchal, 
unchanged.

Following service, the veteran was seen by J. Del Rosso, 
M.D., in July 1991, for removal of keloid on the neck.  The 
veteran underwent excision of the keloid on the posterior 
scalp, nuchal area.  

Treatment records from S. Callahan, M.D., reflect that the 
veteran was treated for a keloid on the back of his neck in 
November 2000.  Examination showed an inflamed, raised, firm 
area, of 4 by 2 1/2 centimeters, on the posterior aspect of 
the veteran's scalp, consistent with pseudofolliculitis 
barbae.  The veteran was treated with medication, and follow-
up treatment records show that the veteran had experienced 
"marked improvement."

A statement from J. Sabatine, M.D., indicates that this 
physician only saw the veteran once in November 1994, when he 
diagnosed the veteran with keloid of the scalp.

The veteran was afforded a VA examination in September 2001, 
when he reported that he developed a skin eruption during 
service, which developed into a keloid formation at the base 
of the neck.  Following service, the keloid formation was 
removed, although it subsequently recurred.  The veteran 
indicated that the area was easily irritated, and sometimes 
had associated pain, bleeding and drainage.  On physical 
examination, there were increased areas of hyperpigmentation 
at the base of the neck.  No ulceration or crusting was 
noted, nor were any systemic or nervous manifestations noted.  
Color photographs of the back of the veteran's head and neck 
were taken and are of record.  Diagnosis was of acne keloid 
formation at the base of the neck.

The veteran was afforded another VA examination in July 2003, 
when he reported that the condition at the back of his neck 
began as a small area of acne which spread and resulted in 
keloid formation.  The keloid was resected, and had been the 
site of occasional infections.  The veteran reported having 
been treated with cortisone injections and creams.  He was 
also treated with antibiotics for eruptions of the acne at 
the occipital area.  The veteran reported symptoms of 
itchiness, occasional bleeding, scaliness, and soreness.

On physical examination, the back of the veteran's neck had 
numerous small papules, which were characterized as "acne-
like eruptions."  There were two scars, one of which was an 
"overgrowth of acne resulting in rough edges."  The other 
noticeable scar was located towards the right side of the 
neck, which was the site of keloid excision.  The scar was 
slightly elevated and showed healing of skin.  It measured 
six centimeters in length and 1.5 centimeters at its widest 
part.  This scar was surrounded by numerous rough-edged acne.  
The texture of the acne eruptions was rough, and he texture 
of the scar itself was that of raised, smooth, healed skin.  
There was no adherence to underlying tissue, nor was there 
pain on palpation.  The borders of the scar were irregular.  
The scar was not unstable, and there was no loss of covering 
of the skin over the scar.  No ulceration or skin breakdown 
was noted.  The scar was superficial, and there was no 
underlying soft tissue loss or damage.  No inflammation, 
edema or keloid formation was noted over the scar, and the 
scar color matched the veteran's skin color.  Essentially, 
the appearance of the scar was unchanged since the last VA 
examination, except for more increased eruption of the 
surrounding acne.  Clinical diagnosis was of (1) acne and (2) 
history of acne with keloid formation status post excision 
with residual scar.  

Analysis.  In this particular case, given the facts and the 
medical evidence regarding the condition of the veteran's 
scar throughout the time frame at issue, the Board finds that 
a 10 percent disability rating is the most appropriate rating 
for the veteran's acne keloid formation under the old 
criteria prior to August 30, 2002, and a 30 percent 
disability rating is the most appropriate rating for the 
veteran's scar under the new criteria from August 30, 2002 
until the present.  

Entitlement to a rating in excess of 10 percent for an acne 
keloid formation based on the criteria in effect  prior to 
August 30, 2002.

After a review of the evidence relevant to this issue, the 
Board finds that the veteran's service-connected acne keloid 
formation is no more than moderately disfiguring.  The 
September 2001 VA examination report reflects that the 
veteran had increased areas of pigmentation at the base of 
the neck, but there was no ulceration or crusting noted, nor 
were any systemic or nervous manifestations noted.  
Otherwise, there is no evidence in this examination report, 
or in other relevant records - including the color 
photographs - that the veteran's scarring was more than 
moderately disfiguring.  As such, the evidence demonstrates 
that at no time during the period of the claim did the 
veteran's service-connected acne keloid formation manifest 
"severe" disfigurement - to include a marked and unsightly 
deformity of the eyelids, lips, or auricles - as to warrant a 
30 percent rating under the criteria in effect prior to 
August 30, 2002.  38 C.F.R. §§ 4.118, Diagnostic Code 7800 
(2002).  Likewise, the veteran's scar did not constitute 
complete or exceptionally repugnant deformity of one side of 
the face, or repugnant bilateral disfigurement, as to warrant 
a 50 percent rating.  Id.

The Board has also considered whether a rating in excess of 
10 percent would be warranted for the veteran's service-
connected acne keloid formation under any other potentially 
applicable diagnostic code in effect prior to August 30, 
2002.  Under the rating criteria in effect prior to August 
30, 2002, however, a rating in excess of 10 percent is not 
warranted under any other diagnostic code because the 
evidence does not demonstrate that the veteran has a scar 
that is poorly nourished, repeatedly ulcerated, tender and 
painful on objective demonstration, or productive of 
limitation of function of the affected body part.  38 C.F.R. 
§§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805.

As such, a rating in excess of 10 percent based on the 
criteria in effect prior to August 30, 2002 is not warranted.  
In reaching this conclusion, the Board has considered the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to the issue on appeal; however, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Entitlement to a rating in excess of 10 percent for an acne 
keloid formation based on the criteria effective as of August 
30, 2002.

With regard to the appropriate rating under the revised 
rating criteria effective from August 30, 2002, the Board 
finds that the veteran's service-connected scar of the neck 
has been manifested by two characteristics of disfigurement 
as indicated under Note (1) of 38 C.F.R. § 4.118 (2003).  
Specifically, the evidence demonstrates that the veteran's 
service-connected acne keloid formation of the neck is 1.5 cm 
at its widest point and that the surface contour of the scar 
is elevated on palpation.  In this regard, at the time of the 
July 2003 VA examination, the examiner noted the scar's 
"rough edges" and raised texture.  As such, the Board 
concludes that the new criteria for a 30 percent evaluation 
have been satisfied.  38 C.F.R. § 4.118, DC 7800 (2003) 
(effective Aug. 30, 2002).

However, the veteran does not meet the requirements for a 50 
percent evaluation under these criteria; specifically, he 
does not have disfigurement with visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement.  Id.

Likewise, the veteran does not satisfy the requirements for 
an 80 percent evaluation, i.e., disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
six or more characteristics of disfigurement is assigned an 
evaluation of 80 percent.  Id.

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
evidence supports a 30 percent evaluation, but no greater, 
for an acne keloid formation at the base of the neck since 
August 30, 2002.


ORDER

Prior to August 30, 2002, an evaluation in excess of 10 
percent for an acne keloid formation on the base of the neck 
is denied.

Since August 30, 2002, a 30 percent evaluation for an acne 
keloid formation on the base of the neck is granted, subject 
to the provisions governing the payment of monetary benefits.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



